       Case 1:20-cv-00544-DAD-SAB Document 17 Filed 07/29/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    ANTHONY DAVIS,                                   )   Case No.: 1:20-cv-00544-DAD-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER DISCHARGING ORDER TO
11            v.                                          SHOW CAUSE
                                                      )
                                                      )   [ECF No. 15]
12   STUART SHERMAN, et al.,
                                                      )
13                                                    )
                      Defendants.                     )
14                                                    )

15            Plaintiff Anthony Davis is proceeding pro se and in forma pauperis in this civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            On July 28, 2020, the Court issued an order for the Office of the Attorney General to show

18   cause why sanctions should not be imposed for failure to timely file a waiver of service. (ECF No.

19   15.) On this same date, and shortly after the Court issued its order, Defendants filed waivers of

20   service. (ECF No. 16.) Accordingly, it is HEREBY ORDERED that the order to show cause issued

21   on July 28, 2020, is DISCHARGED.

22
23   IT IS SO ORDERED.

24   Dated:        July 29, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                          1
